SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K [ X ] Annual Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended May 31, 2009 OR []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 333-119915 CANCER THERAPEUTICS, INC. (Name of Small Business Issuer in Its Charter) Delaware 20-1499421 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 10757 South River Front Pkwy, Suite 125 South Jordan, Utah (Address of Principal Executive Offices) (Zip Code) (801) 816-2533 Issuer’s Telephone Number, Including Area Code Securities registered under Section 12(b) of the Exchange Act:None Securities registered under Section 12(g) of the Exchange Act:None 1 Financial Statements Table of Contents Indicate by check mark if the registrant is a well-known seasoned issuer, as defined by Rule 405 of the Securities ActYes [] No [ X ] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.Yes [ ] No [ X ] Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer, or a smaller reporting company.See definition of“large accelerated filer,”“accelerated filer,” and “smaller reporting company in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer []Accelerated Filer []Non-Accelerated Filer [] Smaller reporting company[ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [X]No [] The aggregate market value of the Company’s voting stock held by non-affiliates computed by reference to the closing price as quoted on the NASD Electronic Bulletin Board on August 27, 2009, was approximately $10,115,279.For purposes of this calculation, voting stock held by officers, directors, and affiliates has been excluded. APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date.As of August 28, 2008, the Company had outstanding 84,979,477 shares of common stock, par value $0.001 per share. DOCUMENTS INCORPORATED BY REFERENCE None. 2 Financial Statements Table of Contents FORWARD LOOKING STATEMENTS THIS ANNUAL REPORT ON FORM 10-K, IN PARTICULAR “ITEM 7. MANAGEMENT’SDISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS” AND “ITEM 1. BUSINESS,” INCLUDE “FORWARD-LOOKING STATEMENTS” WITHIN THE MEANING OF SECTION 21E OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.THESE STATEMENTS REPRESENT THE COMPANY’S EXPECTATIONS OR BELIEFS CONCERNING, AMONG OTHER THINGS, FUTURE REVENUE, EARNINGS, AND OTHER FINANCIAL RESULTS, PROPOSED ACQUISITIONS AND NEW PRODUCTS, ENTRY INTO NEW MARKETS, FUTURE OPERATIONS AND OPERATING RESULTS, FUTURE BUSINESS AND MARKET OPPORTUNITIES.THE COMPANY WISHES TO CAUTION AND ADVISE READERS THAT THESE STATEMENTS INVOLVE RISK AND UNCERTAINTIES THAT COULD CAUSE ACTUAL RESULTS TO DIFFER MATERIALLY FROM THE EXPECTATIONS AND BELIEFS CONTAINED HEREIN.FOR A SUMMARY OF CERTAIN RISKS RELATED TO THE COMPANY’S BUSINESS, SEE “ITEM 1A. RISK FACTORS.” Unless the context requires otherwise, references to the Company are to Cancer Therapeutics, Inc PART I. ITEM 1:DESCRIPTION OF BUSINESS Cautionary Factors That May Affect Future Results (Cautionary Statements Under the Private Securities Litigation Reform Act of 1995) The disclosure and analysis set forth herein contains certain forward looking statements, particularly statements relating to future actions, performance or results of current and anticipated products and services, sales efforts, expenditures, and financial results.From time to time, the Company also provides forward-looking statements in other publicly-released materials, both written and oral.Forward-looking statements provide current expectations or forecasts of future events such as new products or services, product approvals, revenues, and financial performance.These statements are identified as any statement that does not relate strictly to historical or current facts.They use words such as “anticipates,” “intends,” “plans,” “expects,” “will,” and other words and phrases of similar meaning.In all cases, a broad variety of assumptions can affect the realization of the expectations or forecasts in those statements.Consequently, no forward-looking statement can be guaranteed.Actual future results may vary materially. The Company undertakes no obligation to update any forward-looking statements, but investors are advised to consult any further disclosures by the Company on this subject in its subsequent filings pursuant to the Securities Exchange Act of 1934.Furthermore, as permitted by the Private Securities Litigation Reform Act of 1995, the Company provides these cautionary statements identifying risk factors, listed below, that could cause the Company’s actual results to differ materially from expected and historical results.It is not possible to foresee or identify all such factors.Consequently, this list should not be considered an exhaustive statement of all potential risks, uncertainties and inaccurate assumptions. 3 Financial Statements Table of Contents BUSINESS OVERVIEW CORPORATE ORGANIZATION Cancer Therapeutics, Inc. was originally incorporated on May 1, 1991 in the state of Tennessee under the name “Cancer Therapeutics Incorporated.”On September 7, 2004, we reincorporated Cancer Therapeutics in the state of Delaware under its present name.Cancer Therapeutics was acquired by Immune Complex Corporation on September 15, 1998 and subsequently Immune Complex Corporation liquidated its assets (which assets included all of the then-issued shares of Cancer Therapeutics) on June 8, 2000.The shareholders of Immune Complex Corporation were issued shares of Cancer Therapeutics Incorporated on a pro rata basis. As a predecessor to Cancer Therapeutics, Immune Complex Corporation was incorporated in 1994, and was formed to develop vaccines for diseases including, malaria, influenza and hepatitis B.During the years that Cancer Therapeutics operated as a subsidiary of Immune Complex Corporation, the management of Cancer Therapeutics remained constant, with Robert K. Oldham acting as Chief Executive Officer.Immune Complex Corporation added Robert K. Oldham as a member of its board of directors, effective September 15, 1998.Mr. Oldham resigned from his position with Immune Complex Corporation effective June 8, 2000. As of July 31, 2007, Cancer Therapeutics executed a Stock Purchase and Sale Agreement with Dr. Robert Oldham, its former Chief Executive Officer and director.In exchange for 28,211 shares of common stock of Cancer Therapeutics held by Mr. Oldham, Cancer Therapeutics transferred all of its shares of Cancer Therapeutics, Inc., a Utah corporation, to Mr. Oldham.Cancer Therapeutics, Inc., a Utah company, holds certain assets received from Cancer Therapeutics including the laboratory equipment and certain intellectual property.As a result, all of the operations of Cancer Therapeutics as a biotherapy research and development company are discontinued.Our website is www.cancer-therapeutics.com. THE BUSINESS OF CANCER THERAPEUTICS We have changed our focus to becoming an early stage biotechnology business incubator, with a specific emphasis on disruptive treatments using nanotechnology. We seek out disruptive cancer research and technology opportunities to invest in, develop, and commercialize. We anticipate that the end result will be therapies, treatments, and pharmaceuticals targeted at more efficiently and effectively attacking cancer. We seek partners to co-develop drugs. Our first investment was made into NanoTherapies LLC in May 2009.We acquired a 25% interest in NanoTherapies.The details were filed in an 8-k filing with the Securities and Exchange Commission dated May 29, 2009.NanoTherapies’s products introduce technology into the treatment and detection of cancer through the use of calcium phosphate nanoparticles. These particles, about 350 times smaller than a human cell, provide both a safe and effective way to transport drugs and imaging materials into diseased cells. The compatibility of the calcium phosphate nanoparticle with the biomechanics of the human body makes it unique for application in the treatment of diseases. Patient benefits from drugs jacketed with calcium phosphate nanoparticles could be immense.We are still researching and developing this technology. The development of these life-changing therapies for cancer treatment may possibly be achieved through an evolving set of intellectual properties and patents derived from the exploitation of calcium 4 Financial Statements Table of Contents phosphate nanoparticles for therapeutic and diagnostic applications. NanoTherapies has sole license and patent protection for the fundamental use of calcium phosphate nanoparticles in medical applications for the treatment and detection of blood cancers (all forms of leukemia). NanoTherapies also owns all rights to manufacturing technologies and patents required to produce pharmaceutical quality drugs at the scale and yield needed for commercial viability. We believe that the four NanoTherapies drugs for possible accelerated market delivery and potential revenue are: Methotrexate, Cytarabine, Fludarabine and Daunorubicin. Cerimide-based drugs and a newly discovered Amplified Photon Emission Therapy (APET) also comprise part of the product portfolio, but will require longer clinical trials to get to market. Cancer Therapeutics hopes to be in a position to engage high level personnel and intellectual capital from NanoTherapies to evaluate other synergistic investment opportunities. We anticipate that we will then pursue technologies to reach the market expeditiously and benefit the lives of cancer patients worldwide. REPORTS TO SECURITY HOLDERS Cancer Therapeutics, Inc. is subject to the information requirements of the Securities Exchange Act of 1934, as amended, and in accordance therewith files quarterly and annual reports, as well as other information with the Securities and Exchange Commission (“Commission”) under File No. 333-119915.Such reports and other information filed with the Commission can be inspected and copied at the public reference facilities maintained by the Commission at 450 Fifth Street, N.W., Washington, D.C. 20549 at prescribed rates, and at various regional and district offices maintained by the Commission throughout the United States.Information about the operation of the Commission’s public reference facilities may be obtained by calling the Commission at 1-800-SEC-0330.The Commission also maintains a website at http://www.sec.gov that contains reports and other information regarding the Company and other registrants that file electronic reports and information with the Commission. ITEM 1A:RISK FACTORS Operating Risks We have Defaulted Loan Obligations.We received loans to continue operations as detailed in our financial statements.These loans are in default or may be in default upon demand by the creditors.As a result of our default position, these creditors may obtain judgment or other lawful remedies to collect on the debts now or in the future.We will still need to raise additional capital or increase our business profits to satisfy these creditors.We cannot assure you that we will be successful in repaying any or all of these creditors.As of May 31, 2009, the total amount due on these loans was $59,319 which consists of $50,000 of principal and $9,319 of interest. We Have Consistently Operated at a Loss.Cancer Therapeutics was organized in 1991 and has consistently operated at a loss, and we cannot assure you that we will be able to operate Cancer Therapeutics profitably.In the event we are unsuccessful at operating our business profitably, we cannot assure you that Cancer Therapeutics could successfully become involved in any other business venture due to the fact that our personnel are trained only in biotherapy and not in other services.We presently have no plans, commitment, or arrangements with respect to any other potential business venture. We have no Operating Capital, and We Must Raise Additional Capital to Remain in Business.We presently have no operating capital and are dependent upon future fundraising efforts to provide the minimum capital necessary to continue our business.Such fundraising efforts may include the sale of 5 Financial Statements Table of Contents additional shares of Cancer Therapeutics such as is contemplated in this offering or will involve commercial borrowing.Although we believe that our status as a publicly-traded company will enhance our ability to raise additional capital, our financial condition is dire and we are currently operating with no or very little working capital and several loan obligations.We cannot assure you that our shares will ever be publicly traded and capital will be available to meet the costs of our operations, or that it will be available on acceptable terms.Even if we raise the maximum amount of fundraising, we will still need to raise additional capital to operate our company.Presently, our current offering is our sole source of potential funding and we have no commitments or arrangements from commercial lenders or other sources. Insurance and Other Third Party Reimbursement for our Services is Limited.With respect to the services we offer, insurance reimbursement or other third-party reimbursement is only available with respect to certain patient types.Moreover, our services are not covered or reimbursed under the Medicare program.Consequently, most patients will be required to pay for such services, wholly or in part, with their own funds.We cannot assure you that significant insurance reimbursement or other third-party reimbursement for our services will be available in the future.Without this reimbursement, we will not be able to offer our services to many patients and physicians. Our Operating Costs Will Most Likely Increase.Our income could be seriously affected by rising operating expenses such as: research and development; electricity; insurance and administrative costs, security, patent registration expenses, building repairs and maintenance, and regulatory compliance.If we cannot control operating costs or adequately cover them, our cash flow will deteriorate and we will have to raise capital or discontinue our business. Investment Risks No Active Market.Although the Company’s shares are traded on the NASD Electronic Bulletin Board, the Company believes that the public trading price may be an inaccurate representation of the value of the Company because there is little or no trading volume in the Company’s shares and no analysts or NASD market makers actively follow the Company. We Have Never Issued a Dividend and Don’t Anticipate any Dividends in the Future.Cancer Therapeutics has never issued a dividend and we do not anticipate paying dividends on our common stock in the foreseeable future.Furthermore, we may also be restricted from paying dividends in the future pursuant to subsequent financing arrangements or pursuant to Delaware law. You Could be Diluted from the Issuance of Additional Common and Preferred Stock.Cancer Therapeutics is authorized to issue up to 100,000,000 shares of common stock and 10,000,000 shares of preferred stock.To the extent of such authorization, our board of directors will have the ability, without seeking shareholder approval, to issue additional shares of common stock in the future for such consideration as the board may consider sufficient.The issuance of additional common stock in the future may reduce your proportionate ownership and voting power. Volatility of Stock Prices. In the event that there is an established public market for the Company’s Common Stock, market prices will be influenced by many factors and will be more subject to significant fluctuations in response to variations in operating results of the Company and other factors such as investor perceptions of the Company, supply and demand, interest rates, general economic conditions and those specific to the industry, developments with regard to the Company’s activities, future financial condition and management. Applicability of Low Priced Stock Risk Disclosure Requirements.The Common Stock of the 6 Financial Statements Table of Contents Company may be considered a low priced security under rules promulgated under the Securities Exchange Act of 1934.Under these rules, broker-dealers participating in transactions in low priced securities must first deliver a risk disclosure document which describes the risks associated with such stocks, the broker-dealer’s duties, the customer’s rights and remedies, certain market and other information, and make a suitability determination approving the customer for low priced stock transactions based on the customer’s financial situation, investment experience and objectives.Broker-dealers must also disclose these restrictions in writing to the customer, obtain specific written consent of the customer, and provide monthly account statements to the customer.With all these restrictions, the likely effect of designation as a low priced stock will be to decrease the willingness of broker-dealers to make a market for the stock, to decrease the liquidity of the stock and to increase the transaction cost of sales and purchases of such stock compared to other securities. 7 Financial Statements Table of Contents ITEM 2:DESCRIPTION OF PROPERTY Cancer Therapeutics does not own any real property.We sublease approximately 300 square feet in South Jordan Utah.We have not yet adopted any policies regarding investment in real property, as we do not expect to make any real estate purchases in the foreseeable future. ITEM 3:LEGAL PROCEEDINGS None ITEM 4:SUBMISSION ON MATTERS TO A VOTE OF SECURITY HOLDERS None. PART II. ITEM 5:MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. (a) Market for Common Equity and Related Stockholder Matters. Market Information. The Company’s Common Stock is listed on the NASD Electronic Bulletin Board (“Bulletin Board”) under the symbol “CTHP.”The Company’s stock has been traded on the Bulletin Board sinceMarch, 2007.The following table sets forth, for the periods indicated, the high and low closing sales prices, as to Bulletin Board prices of shares of the Company’s Common Stock during the fiscal year ended May 31, 2009: HighLow Fourth Quarter 2009 Third Quarter 2009 Second Quarter 2009 First Quarter 2009 The following table sets forth, for the periods indicated, the high and low closing sales prices, as to Bulletin Board prices of shares of the Company’s Common Stock during the fiscal year ended May 31, 2008: 8 Financial Statements Table of Contents HighLow Fourth Quarter 2008 Third Quarter 2008 Second Quarter 2008 First Quarter 2008 Holders. As of August 27, 2009, the Company had approximately 157 holders of record of its Common Stock. Dividends. The Company has not paid any cash dividends on its Common Stock since inception and does not anticipate paying cash dividends in the foreseeable future.The Company anticipates that any future earnings will be retained for use in developing and/or expanding the business. (4)Issuer Purchases of its Equity Securities. None ITEM 6:SELECTED FINANCIAL DATA As a smaller reporting company we are not required to provide this information. ITEM 7:MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION You should read the following discussion of our financial condition and results of operations in conjunction with the audited financial statements and related notes included in this registration statement.This discussion may contain forward-looking statements, including, without limitation, statements regarding our expectations, beliefs, intentions, or future strategies that are signified by the words, “expects,” “anticipates,” “intends,” “believes,” or similar language.Actual results could differ materially than from those projected in the forward looking statements.You should carefully consider the information set forth above under the caption “Risk Factors” in addition to the other information set forth in this registration statement.We caution you that Cancer Therapeutics’ business and financial performance is subject to substantial risks and uncertainties. Overview Results of Operations Following is our discussion of the relevant items affecting results of operations for the years ended May 31, 2009 and 2008. Revenues.Cancer Therapeutics generated net revenues of $-0- during the fiscal years ended 9 Financial Statements Table of Contents May 31, 2009 and 2008.No revenues are expected for the foreseeable future as we have discontinued normal operations. Consulting Expense.Consulting expense for the fiscal year ended May 31, 2009 was $65,340 compared to $-0- for the twelve months ended May 31, 2008.The Company issued 40,000,000 shares of common stock to various consulting firms as we seek potential acquisitions and disruptive cancer research and technology opportunities to invest in, develop, and commercialize. We also seek partners to co-develop drugs. Professional Fees.Our professional fees include outside legal, accounting and other professional fees.Professional fees for the fiscal year ended May 31, 2009 were $19,715, compared to $17,990 during the twelve months ended May 31, 2008.No major changes were expected as accounting and auditing services are continually provided to the company in conjunction with the audits and preparation of the financial statements. General and Administrative Expenses.Our general and administrative expenses have been comprised of administrative wages and benefits; contract labor; occupancy and office expenses; travel and other miscellaneous office and administrative expenses.General and administrative expenses for the fiscal year ended May 31, 2009 was $79,659, compared to $3,572 during the twelve months ended May 31, 2008.The increase was anticipated as the Company updated its website in order to attract potential companies to acquire or partner with, and expenses related to the conversion of debt. Other Income (Expense).We incurred net other expense of $31,494 for the year ended May 31, 2009 compared to net other expense of $12,406 for the year ended May 31, 2008.During the year ended May 31, 2008, the Company sold certain assets valued at $14,105 in exchange for 28,211 shares of its common stock.A gain on the sale of assets has been recorded in the amount of $14,105 for the year ended May 31, 2008.Expenses incurred in this category were comprised of interest expense associated with promissory notes issued by the Company and interest due to the IRS on unpaid payroll taxes.No significant change is expected in interest expense until the Company is able to pay down the promissory notes. Off-Balance Sheet Arrangements. Cancer Therapeutics is not subject to any off-balance sheet arrangements. Personnel Cancer Therapeutics has contract personnel that we utilize to carry out our business. Liquidity and Capital Resources Since inception, we have financed our operations from a combination of loans from our former Chief Executive Officer and from business revenues.As of May 31, 2009, our primary source of liquidity consisted of $760 in cash and cash equivalents.Cancer Therapeutics has sustained significant net losses which have resulted in an accumulated deficit at May 31, 2009 of $3,225,448.Our losses raise doubts about our ability to continue the business of Cancer Therapeutics as a going concern.Our current financial condition is dire.Consequently, we anticipate that we will require additional cash inflows from increased revenues or sales of debt or equity capital to maintain operations and/or finance substantial business initiatives that may arise.We anticipate another net loss for the year ending May 31, 2010, and 10 Financial Statements Table of Contents with the expected cash requirements for the coming months, without additional cash inflows from an increase in revenues and from the sale of shares, we have substantial doubt as to our ability to continue to operate.We believe our present capital resources are insufficient for ongoing operation.We cannot assure you that we will be able to raise sufficient funds to continue operations.Consequently, you could incur a loss of your entire investment in Cancer Therapeutics. The Company has the following loans and accrued interest in default as of May 31, 2009: Creditor Principal Due Interest Due Commercial Bank ITEM 7A:QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK As a smaller reporting company we are not required to provide this information. 11 Financial Statements Table of Contents ITEM 8:FINANCIAL STATEMENTS REQUIRED BY FORM 10-K FINANCIAL STATEMENTS CANCER THERAPEUTICS, INC. Financial Statements for the Years
